Honorable Robert S. Calvert             Opinion NO.   c-761
Comptroller of Public Accounts
Austin, Texas                           Re:   Payment of registration
                                              fees on facts su'bmitted
Dear Mr. Calvert:
          Your request for an opinion on the above subject
matter requests whether a registration fee appearing on the
face of a travel expense voucher may be paid, under the follow-
ing facts outlined in a letter to you, in response to your
inquiry requesting additional information concerning this item
of expense. We quote from the letter to you as follows:
               "I attended this meeting at the direction
         of the Board. The Board specifically wanted me
         to go down to this meeting to discuss and be on
         hand to answer questions concerning the recent
         amendment to the Texas Engineering Practice Act.
         While all the members of this Board are members
         of the Texas Society of Professional Engineers, I
         went to this meeting as an official representative
         of this Board and represented the Board at all the
         meetings. The thirteen dollars and fifty cents
         ($13.50) registration fee is a fee that was charged
         to all in attendance. In other words, it might be
         considered as an admission fee to the meetings of
         the organization and in our opinion, is justifiable
         as a charge against the Travel Appropriation
         allocated by the Legislature to this Board."
          In Attorney General's Opinion c-671 (1966),  it was
held that appraisers employed by the Veterans' Land Board may
attend an appraisal school at Texas A&M University and have
their registration fees paid by the State. In that opinion,
it was stated Section 18 of Article V of the General Appro-
priation Act of the 59th Legislature, pertaining to expendi-
ture of money for dues or registration in joining or ,a,ttending
any type of organization, has no application so long as the
State employee does not join the organization. Likewise, it
was held in Attorney General's Opinion c-692 (1966),  regis-
tration fees necessary to attend courses of instruction deemed
necessary to the furtherance of governmental duties, imposed
                               -3663-
                                                         .      .




Honorable Robert S. Calvert, page 2   (C-761)



upon a State agency, may be paid by such State agency.       It was
stated in C-692, supra:
                 you are advised that the registration
     fees to attend the conference sponsored by the
     Urban Transportation Committee of the Greater
     Chamber of Commerce of Pit&burg, and the regis-
     tration fee to attend the Uniform Commercial Code
     Institute may be paid."
          In your request for an opinion, you state that the
purpose of the trip was not questioned, but only the payment
of the registration fee. Under the facts submitted, the regis-
tration fee was charged to all in attendance at the meeting,
and was not a charge for joining the organization.
          Registration fees necessary to attend the Texas Society
of Professional Engineers, for the purpose of discussing ques-
tions concerning the recent amendment to the Texas Engineering
Act, constitutes, in our opinion, a necessary expense of the
member of the Texas State Board of Registration for Professional
Engineers, who was assigned by the Board to attend such meeting
in the furtherance of the governmental duties imposed on the
Board, may be paid.
          You are, therefore, advised that under the facts sub-
mitted, the registration fees were necessary to carry out the
governmental duties and functions of the State agency, and as
such, may be paid by the State agency. Therefore, it is our
opinion that the item of expense stated in your request is due
and payable.
                     SUMMARY
                     _---_--
          Registration fees necessary to attend the Texas
     Society of Professional Engineers, for the purpose
     of discussing questions concerning the recent amend-
     ment to the Texas Engineering Practice Act, con-
     stitutes a necessary expense of the member of the
     Texas State Board of Registration for Professional
     Engineers, who was assigned by the Board to attend
     such meeting in the furtherance of the governmental
     duties imposed on the Board, may be paid.
                                Very truly yours,
                                WAGGONER CARR
                                Attorney General of Texas
                            -3664-
.      I




    Honorable Robert S. Calvert, page 3 (C-761)




    JRmh
    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chaiman
    John Banks
    Wade Anderson
    Roy Johnson
    APPROVED FOR THE ATTORNZY GENERAL
    By; T. B. Wright




                               -3665-